DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on March 19, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Korean reference 10-0907906 (KR ’906).
KR ’906 teaches an articulated robot system comprising: a base (not shown); a plurality of arms (Fig 1) provided on the base; a plurality of axes (20) corresponding to the respective arms and connecting the arms to each other; a plurality of detection units (1,2) provided to the respective arms to detect a user's manual hold action-on the arms; wherein the robot is configured to release constraints of the axes corresponding to the 
KR ‘906 does not specifically disclose electric motors or the motor control unit for controlling the motors.  It appears that the robot of KR ‘906 is of a conventional arrangement which inherently has electric motors and a motor control unit for positioning the robot arms.  Alternatively, it was notoriously known in the art to configure a robot arm with motors and a motor controller for positioning the robot arms.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the robot of KR ‘906 with motors and a motor control unit, as was notoriously known in the art, motivation being to provide electrical means for positioning the robot arms.  
With respect to claim 2, KR ‘906 illustrates in the Figures that when a manual hold action has been detected by one of the detection units, the control unit releases constraints of the axes positioned closer to the base than is the arm which includes the detection unit that has detected the manual hold action, and constrains remaining axes.  
With respect to claim 5, KR ‘906 teaches when the arms are moved in a state in which constraints of the axes has been released, the control unit exerts a function of storing motions or positions of the arms.  
With respect to claims 6-14 and 20, KR ‘906 teaches the primary inventive feature of a robotic arm having detection units to facilitate in moving the arm in a teaching mode, but does not specifically describe the detection units connected to control units, such as a hold determining unit and a constraint controlling unit.  However, 
With respect to the method claims 15-19, KR ‘906 teaches a robotic arm arrangement that inherently meets the claim limitations.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean reference 10-0907906 (KR ’906), as applied to claim 1 above, and further in view of Chinese reference 103425100 (CN ‘100).
KR ‘906 does not teach the robot arm having gravity compensation during direct teaching.  However, CN ‘100 teaches a robotic arm having gravity compensation during a direct teaching mode to facilitate the manual movement of the arm by an operator.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the robotic arm of KR ‘906 with a gravity compensation unit, as taught by CN ‘100, motivation being to provide a balanced arm that is easily moved by an operator when in a direct teaching mode.
   
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658